

	

		III

		109th CONGRESS

		1st Session

		S. RES. 64

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Jeffords (for

			 himself, Ms. Snowe,

			 Mr. Sarbanes, Mr. Lieberman, Mr.

			 Leahy, Mr. Dayton,

			 Mr. Lautenberg, and

			 Ms. Collins) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate that the United States

		  should prepare a comprehensive strategy for advancing and entering into

		  international negotiations on a binding agreement that would swiftly reduce

		  global mercury use and pollution to levels sufficient to protect public health

		  and the environment.

	

	

		Whereas mercury is a persistent, bioaccumulative, and

			 toxic heavy metal;

		Whereas mercury is found naturally in the environment but

			 is also emitted into the air, land, and water in various forms in the United

			 States and around the world during fossil fuel combustion, waste incineration,

			 chlor-alkali production, mining, and other industrial processes, as well as

			 during the production, use, and disposal of various products;

		Whereas mercury air pollution has the ability to both

			 deposit locally and travel thousands of miles in a global atmospheric pool of

			 emissions before eventual deposition, crossing national boundaries and becoming

			 a shared global burden;

		Whereas the United Nations Environment Programme reported

			 that, on average, anthropogenic emissions of mercury since pre-industrial times

			 have resulted in 50- to 300-percent increases in deposition rates around the

			 world;

		Whereas the United Nations Environment Programme reported

			 that global consumption of mercury equaled 3,337 tons in 1996, and that all

			 mercury releases to the global environment total approximately 5,000 tons each

			 year;

		Whereas mercury air pollution can deposit into lakes,

			 streams, and the oceans where it is transformed into toxic methylmercury and

			 bioaccumulates in fish and fish-eating wildlife;

		Whereas the National Academy of Sciences confirmed that

			 consumption of mercury-contaminated fish and seafood by pregnant women can

			 cause serious neurodevelopmental harm in the fetus, including such detrimental

			 effects as intelligence quotient deficits, abnormal muscle tone, decreases in

			 motor function, attention, or visuospatial performance, mental retardation,

			 seizure disorders, cerebral palsy, blindness, and deafness;

		Whereas the 1997 Mercury Study Report submitted by the

			 Administrator of the Environmental Protection Agency to Congress found that

			 every region of the United States is adversely affected by mercury

			 deposition;

		Whereas the Food and Drug Administration, the

			 Environmental Protection Agency, and 44 States currently have advisories

			 warning the public to limit consumption of certain fish that are high in

			 mercury content;

		Whereas, of the 4,000,000 children born every year in the

			 United States, a scientist at the Environmental Protection Agency estimates

			 that approximately 630,000 are exposed to mercury levels in the womb above the

			 safe health threshold, caused primarily by maternal consumption of

			 mercury-tainted fish;

		Whereas these health and environmental effects of mercury

			 contamination can impose significant social and economic costs in the form of

			 increased medical care, special educational and occupational needs, reduced

			 economic performance, and disruptions in recreational and commercial fishing

			 and hunting, and can create disproportionate health, social, and economic

			 impacts among subpopulations dependent on subsistence fishing;

		Whereas the Environmental Protection Agency has estimated

			 that the United States is a net emitter of mercury in that the United States

			 contributes 3 times as much mercury to the global atmospheric pool of air

			 emissions as it receives through deposition;

		Whereas the United States Geological Survey has not

			 reported mercury consumption figures for key sectors in the United States

			 economy since 1996, thereby creating important information gaps relating to

			 domestic mercury use and trade;

		Whereas the quantity of domestic fugitive chlor-alkali

			 sector emissions has been labeled an enigma by the Environmental Protection

			 Agency;

		Whereas, in accordance with

			 Public Law

			 101–549 (commonly known as the Clean Air Act Amendments of 1990)

			 (42 U.S.C.

			 7401 et seq.), the Environmental Protection Agency determined

			 in December 2000 that a maximum achievable control technology standard for

			 mercury and other air toxic emissions for electric utility steam generating

			 units in the United States is appropriate and necessary, and listed coal- and

			 oil-fired electric utility steam generating units for regulation, thereby

			 triggering a statutory requirement that maximum achievable controls be

			 implemented at every existing coal- and oil-fired electric utility steam

			 generating unit by not later than December 2005;

		Whereas other major stationary sources have already

			 implemented maximum achievable control technology standards for mercury and

			 other air toxics, as required by the Clean Air

			 Act (42

			 U.S.C. 7401 et seq.);

		Whereas effective mercury and other heavy metal removal

			 techniques have been demonstrated and are available on an industrial scale in

			 the major stationary source categories;

		Whereas the lack of effective emission control standards

			 in other countries can give foreign industries a competitive advantage over

			 United States businesses;

		Whereas alternatives and substitutes have been

			 demonstrated and are available to reduce or eliminate mercury use in most

			 products and processes;

		Whereas the European Commission reports that mercury

			 mining, the closing of mercury cell chlor-alkali facilities, and the phasing

			 out of other outmoded industrial processes in the United States and Europe are

			 contributing significantly to imports of mercury in the developing

			 world;

		Whereas the Department of Defense announced in April 2004

			 that it will consolidate and store its stockpile of approximately 5,000 tons of

			 mercury rather than allow the surplus to enter the global marketplace;

		Whereas from 1996 through 2004, the Environmental Council

			 of the States adopted or renewed 9 resolutions highlighting the importance of

			 substantially reducing mercury use and releases in the United States and around

			 the world, and of managing excess supplies of mercury so that they do not enter

			 the global marketplace;

		Whereas many States, including California, Connecticut,

			 Illinois, Indiana, Iowa, Maine, Maryland, Massachusetts, Michigan, Minnesota,

			 New Hampshire, New Jersey, New York, Ohio, Oregon, Pennsylvania, Rhode Island,

			 Vermont, Washington, and Wisconsin, are already implementing their own laws,

			 regulations, and other strategies for tracking or reducing various forms of

			 mercury use and pollution, and the Governors of States in New England have set

			 a goal of virtually eliminating mercury emissions in that region;

		Whereas the European Commission is developing a mercury

			 strategy that is aimed at comprehensively addressing all aspects of the mercury

			 cycle, including the use, trade, and release of mercury;

		Whereas the United States is a party to the Protocol on

			 Heavy Metals of the Convention on Long-Range Transboundary Air Pollution, done

			 at Aarhus, Denmark on June 24, 1998, which entered into force in December 2003

			 and commits the United States to a basic obligation to limit air emissions of

			 mercury and other heavy metals from new and existing sources, within 2 and 8

			 years respectively, using the best available techniques;

		Whereas the current parties to the Convention and the

			 Protocol represent only a portion of anthropogenic emissions of heavy metals

			 annually that are subject to transboundary atmospheric transport and are likely

			 to have significant adverse effects on human health or the environment;

		Whereas the 22nd session of the United Nations Environment

			 Programme Governing Council concluded that there is sufficient evidence in the

			 Programme’s Global Mercury Assessment of significant global adverse impacts to

			 warrant international action to reduce the risks to human health and the

			 environment from releases of mercury;

		Whereas the United Nations Environment Programme invited

			 submission of governmental views on medium- and long-term actions on mercury

			 and other heavy metals, which will be synthesized into a report for

			 presentation at the 23rd session of the Governing Council occurring February 21

			 to 25, 2005, with a view to developing a legally binding instrument, a

			 non-legally binding instrument, or other measures or actions; and

		Whereas the United States has taken no position on any

			 such instrument: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the United States

			 should engage constructively and proactively in international dialogue

			 regarding mercury pollution, use, mining, and trade; and

			(2)the President

			 should prepare a comprehensive strategy—

				(A)to advance and

			 enter into international negotiations on a binding agreement that would—

					(i)reduce global

			 use, trade, and releases of mercury to levels sufficient to protect public

			 health and the environment, including steps to—

						(I)establish

			 specific and stringent targets and schedules for reductions in mercury use in

			 the United States, and emissions below levels for calendar year 2000, beyond

			 current domestic and global efforts;

						(II)end primary

			 mercury mining in the near future and establish a system to ensure excess

			 mercury supplies do not enter the global marketplace; and

						(III)require

			 countries to develop regional and national action plans to address mercury

			 sources and uses;

						(ii)include all

			 countries that use, trade, or release significant quantities of mercury into

			 the environment from anthropogenic sources;

					(iii)require the

			 application of the best available control technologies and strategies to

			 control releases from industrial sectors in the very near future, including

			 minimizing releases from coal-fired power plants and replacing obsolete mercury

			 products and processes, including the mercury cell chlor-alkali process;

					(iv)contain

			 mechanisms for promoting and funding the transfer and adoption of less emitting

			 technologies and mercury-free processes, and for facilitating the safe cleanup

			 of mercury contamination;

					(v)establish a

			 standardized system to document and track the use, production, and trade of

			 mercury and mercury-containing products, including a licensing requirement for

			 mercury traders; and

					(vi)incorporate

			 explicit mechanisms for adding toxic air pollutants with similar

			 characteristics in the future;

					(B)to delineate the

			 preferred structure, format, participants, mechanisms, and resources necessary

			 for achieving and implementing the agreement described in subparagraph

			 (A);

				(C)to enter into

			 bilateral and multilateral agreements to align global mercury production with

			 reduced global demand and minimize global mercury releases, while negotiating

			 the agreement described in subparagraph (A);

				(D)to initiate and

			 support a parallel international research effort that does not delay current or

			 planned mercury pollution or use reduction efforts—

					(i)to

			 collect global data to support the development of a comprehensive inventory of

			 mercury use, mining, trade, and releases; and

					(ii)to

			 develop less emitting technologies and technologies to reduce the need for, and

			 use of, mercury in commerce;

					(E)to review

			 monitoring capabilities and data collection efforts of the United States for

			 domestic mercury use, trade, and releases to ensure there is sufficient

			 information available for any implementing legislation that may be necessary

			 for compliance with existing protocols and future global mercury

			 agreements;

				(F)to work through

			 existing international organizations, such as the United Nations, the

			 International Standards Organization, and the World Trade Organization, to

			 encourage the development of programs, standards, and trade agreements that

			 will result in reduced use and trade of mercury, the elimination of primary

			 mercury mining, and reductions in releases of mercury and other long-range

			 transboundary air pollutants; and

				(G)to present at the

			 23rd session of the United Nations Environment Programme Governing Council a

			 plan for carrying out immediate and long-term actions to reduce global mercury

			 pollution and global exposure to mercury in order to advance the goal of

			 achieving a binding international agreement on mercury.

				

